Title: From James Madison to Albert Gallatin, 18 April 1803 (Abstract)
From: Madison, James
To: Gallatin, Albert


18 April 1803, Department of State. “In answer to your letter of the 12th. inst.… I approve of the House of Sir F. Baring & Co. as Bankers of the monies to be remitted to London for objects connected with the Department of State, so long as they remain the bankers of the Treasury Department in their general transactions. The accounts of former reimbursements for the expense of prize-causes, in London have [been] separately kept, but the instruction will [be] repeated in consequence of your letter.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


